DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12-16, 21, 23-27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osawa et al. (US 2020/0413362 A1; hereafter Osawa).





With respect to claim 1, Osawa discloses a method for wireless communications at a user equipment (UE) (UE in FIG. 2; UE in FIG. 3; 20 in FIG. 4), comprising:
establishing a connection with a base station (TRP in FIG. 2; 11 in FIG. 4) via a first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3);
determining a timing difference (paragraph [0059]) between the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) and a second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3);
switching the connection with the base station (TRP in FIG. 2; 11 in FIG. 4) from the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) to the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3); and
adjusting an uplink timing (paragraph [0059]) for communications via the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) based at least in part (paragraphs [0077 to [0083]) on the timing difference (paragraph [0059]).


With respect to claim 2, Osawa further discloses wherein the adjusting the uplink timing further comprises:
comparing the timing difference (paragraph [0059]) to one or more threshold values (paragraphs [0077 to [0083]); and
paragraphs [0077 to [0083]).

With respect to claim 3, Osawa further discloses wherein the uplink timing is adjusted based on the timing difference (paragraph [0059]) irrespective (paragraphs [0084 to [0089]) of a magnitude of the timing difference (paragraph [0059]).

With respect to claim 4, Osawa further discloses wherein the adjusting the uplink timing comprises autonomously adjusting the uplink timing prior (paragraphs [0077 to [0083]) to an uplink transmission via the second beamformed transmission beam (paragraphs [0077 to [0083]).

With respect to claim 5, Osawa further discloses wherein the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) and the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) are uplink transmission beams, and wherein the determining the timing difference comprises:
receiving a first reference signal via a first downlink beam that is quasi-colocated (QCL) (paragraphs [0056], [0057], [0063] and [0069]) with the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3), and a second reference signal via a second downlink beam that is QCL (paragraphs [0056], [0057], [0063] and [0069]) with the Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3); and
determining the timing difference (paragraph [0059]) between a first reception time of the first reference signal and a second reception time of the second reference signal (paragraphs [0056], [0057], [0063] and [0069]).

With respect to claim 6, Osawa further discloses wherein the first reference signal and the second reference signal comprise one or more of a synchronization signal received in a synchronization signal block (SSB), a tracking reference signal (TRS), a channel state information reference signal (CSI-RS) (paragraph [0054]), a phase tracking reference signal (PTRS), or any combination thereof.

With respect to claim 12, Osawa discloses an apparatus (1004 in FIG. 9) for wireless communications at a user equipment (UE) (UE in FIG. 2; UE in FIG. 3; 20 in FIG. 4), comprising:
a processor (1001, 1002, 1003 in FIG. 9),
memory (1001, 1002, 1003 in FIG. 9) in electronic communication with the processor (1001, 1002, 1003 in FIG. 9); and
instructions stored in the memory (1001, 1002, 1003 in FIG. 9) and executable by the processor to cause the apparatus to:
establish a connection with a base station (TRP in FIG. 2; 11 in FIG. 4) via a first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3);
paragraph [0059]) between the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) and a second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3);
switch the connection with the base station (TRP in FIG. 2; 11 in FIG. 4) from the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) to the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3); and
adjust an uplink timing (paragraph [0059]) (paragraphs [0077 to [0083]) for communications via the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) based at least in part on the timing difference (paragraph [0059]) (paragraphs [0077 to [0083]).

With respect to claim 13, Osawa further discloses wherein the uplink timing is adjusted based on the timing difference (paragraph [0059]) irrespective of a magnitude of the timing difference (paragraphs [0084 to [0089]).

With respect to claim 14, Osawa further discloses wherein the adjusting the uplink timing comprises autonomously adjusting the uplink timing prior (paragraphs [0077 to [0083]) to an uplink transmission via the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3).

With respect to claim 15, Osawa further discloses further comprising a receiver, wherein the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) and the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) are uplink transmission beams, and wherein the instructions are further executable by the processor to cause the apparatus to:
receive, via the receiver, a first reference signal via a first downlink beam that is quasi-co-located (QCL) (paragraphs [0056], [0057], [0063] and [0069]) with the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3), and a second reference signal via a second downlink beam that is QCL (paragraphs [0056], [0057], [0063] and [0069]) with the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3); and
determine the timing difference (paragraph [0059]) between a first reception time of the first reference signal and a second reception time of the second reference signal (paragraphs [0056], [0057], [0063] and [0069]).

With respect to claim 16, Osawa further discloses wherein the first reference signal and the second reference signal comprise one or more of a synchronization signal received in a synchronization signal block (SSB), a tracking reference signal (TRS), a channel state information reference signal (CSI-RS) (paragraphs [0054]), a phase tracking reference signal (PTRS), of any combination thereof.


With respect to claim 21, Osawa further discloses wherein the uplink timing is adjusted (paragraph [0059]) based at least in part on a comparison between the timing difference and one or more threshold values (paragraphs [0077 to [0083]).


With respect to claim 23, Osawa discloses an apparatus for wireless communications at a user equipment (UE) (UE in FIG. 2; UE in FIG. 3; 20 in FIG. 4), comprising:
means for establishing (1001, 1002, 1003 in FIG. 9) a connection with a base station (TRP in FIG. 2; 11 in FIG. 4) via a first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3);
means for determining (1001, 1002, 1003 in FIG. 9) a timing difference (paragraph [0059]) between the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) and a second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3);
means for switching (1001, 1002, 1003 in FIG. 9) the connection with the base station (TRP in FIG. 2; 11 in FIG. 4) from the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) to the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3); and
means for adjusting (1001, 1002, 1003 in FIG. 9) an uplink timing (paragraph [0059]) (paragraphs [0077 to [0083]) for communications via the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) based at least in part on the timing difference (paragraph [0059]) (paragraphs [0077 to [0083]).

With respect to claim 24, Osawa further discloses wherein the uplink timing is adjusted (paragraph [0059]) based on the timing difference irrespective (paragraphs [0084 to [0089]) of a magnitude of the timing difference (paragraph [0059]).

With respect to claim 25, Osawa further discloses wherein the adjusting the uplink timing comprises autonomously adjusting the uplink timing prior (paragraphs [0077 to [0083]) to an uplink transmission via the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3).

With respect to claim 26, Osawa further discloses wherein the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) and the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) are uplink transmission beams, and wherein the apparatus further comprises:
means for receiving a first reference signal via a first downlink beam that is quasi-co-located (QCL) (paragraphs [0056], [0057], [0063] and [0069]) with the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3), and a second reference signal via a second downlink beam that is QCL (paragraphs [0056], [0057], [0063] and [0069]) with the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3); and
paragraph [0059]) between a first reception time of the first reference signal and a second reception time of the second reference signal (paragraphs [0056], [0057], [0063] and [0069]).

With respect to claim 27, Osawa further discloses wherein the first reference signal and the second reference signal comprise one or more of a synchronization signal received in a synchronization signal block (SSB), a tracking reference signal (TRS), a channel state information reference signal (CSI-RS) (paragraphs [0054]), a phase tracking reference signal (PTRS), of any combination thereof.



With respect to claim 30, Osawa discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE) (UE in FIG. 2; UE in FIG. 3; 20 in FIG. 4), the code comprising instructions executable by a processor to:
establish a connection with a base station (TRP in FIG. 2; 11 in FIG. 4) via a first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3);
determine a timing difference (paragraph [0059]) between the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) and a second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3);
switch the connection with the base station (TRP in FIG. 2; 11 in FIG. 4) from the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3); and
adjust an uplink timing (paragraph [0059]) (paragraphs [0077 to [0083]) for communications via the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3)based at least in part on the timing difference (paragraph [0059]) (paragraphs [0077 to [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Frenne et al. (US 2020/0178279 A1; hereafter Frenne).

With respect to claim 11, Osawa discloses wherein the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) is a beam and the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) is a beam.

Osawa does not disclose first as a line-of-sight (LOS) beam and second as a non-LOS beam.

Frenne discloses first as a line-of-sight (LOS) beam (116 in FIG. 1A) and second as a non-LOS beam (118 in FIG. 1A).

Frenne teaches the important of beam handover for NR network management (paragraphs [0001]-[0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the beams as shown in Frenne together with the method and apparatus of Osawa to produce an expected result.

With respect to claim 22, Osawa discloses wherein the first beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #0 on before change in FIG. 3) is beam and the second beamformed transmission beam (Beams 0 to 3 in FIG. 2; Beam #1 on before change in FIG. 3) is beam.



Frenne discloses first as a line-of-sight (LOS) beam (116 in FIG. 1A) and second as a non-LOS beam (118 in FIG. 1A).

Frenne teaches the important of beam handover for NR network management (paragraphs [0001]-[0004]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the beams as shown in Frenne together with the method and apparatus of Osawa to produce an expected result.

Allowable Subject Matter
Claims 7-10, 17-20, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 4, 2021